
	

113 S510 IS: Scofield Land Transfer Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 510
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey
		  certain interests in Federal land acquired for the Scofield Project in Carbon
		  County, Utah.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Scofield Land Transfer
			 Act.
		2.DefinitionsIn this Act:
			(1)ClaimantThe
			 term claimant means any person or entity that, according to the
			 records in the office of the Recorder for Carbon County, Utah, as of the date
			 of enactment of this Act, claims title to, or an interest in, the Federal
			 land.
			(2)Federal
			 landThe term Federal land means the land acquired
			 by Price River Water Conservation District and transferred to the United States
			 for use in the construction and operation of Scofield Dam and Reservoir located
			 between the normal water surface elevation and the property boundary elevation
			 in the Scofield Reservoir basin.
			(3)Flood surcharge
			 elevationThe term flood surcharge elevation means
			 the elevation of 7640.3 in the North American Vertical Datum of 1988, which
			 corresponds to the elevation of the crest of Scofield Dam.
			(4)FundThe
			 term Fund means the Scofield Reservoir Fund established by
			 section 3(b)(7)(A).
			(5)Life
			 estateThe term life estate means—
				(A)if the claimant
			 is a person, an interest of the claimant in the Federal land that will revert
			 to the United States on the date of the death of the claimant; and
				(B)if the claimant
			 is an entity, an interest in the Federal land of a person designated by the
			 claimant that will revert to the United States on the date of the death of the
			 designated person.
				(6)Normal water
			 surface elevationThe term normal water surface
			 elevation means the contour elevation of 7621.8 in the North American
			 Vertical Datum of 1988, which corresponds to the elevation of the crest of the
			 spillway of Scofield Dam.
			(7)Property
			 boundary elevationThe term property boundary
			 elevation means the contour elevation 7630, as surveyed by McGonagle and
			 Ulrich, Land Surveyors, in 1926, which was transmuted to the current elevation
			 of 7638.9 in the North American Vertical Datum of 1988 and which corresponds to
			 1.4 vertical feet below the crest of Scofield Dam.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(9)Structure
				(A)In
			 generalThe term structure means a residence of a
			 claimant in existence on the date of enactment of this Act.
				(B)InclusionThe
			 term structure includes infrastructure associated with the
			 residence, including water, power, sewer, and roads.
				3.Conveyance of
			 Scofield project land
			(a)Survey;
			 notificationAs soon as practicable after the date of enactment
			 of this Act, the Secretary shall—
				(1)complete a full
			 physical and title survey of the Federal land and any other related land in and
			 around the Scofield Reservoir Basin; and
				(2)attempt to notify
			 each of the claimants of the trespass or encroachment on the Federal land by
			 the applicable claimant, including the existence of any trespassing or
			 encroaching structures of the claimant.
				(b)Authorization
			 To convey Federal land
				(1)In
			 generalTo resolve the issues of trespass and encroachment on the
			 Federal land by the claimants, the Secretary may, on election by the claimant
			 in accordance with paragraph (5)—
					(A)convey to a
			 claimant fee interest in the claimed portion of the Federal land that is
			 located above the normal water surface elevation, subject to paragraph (2);
			 or
					(B)grant to a
			 claimant a life estate permitting the continued occupation of the claimed
			 portion of the Federal land above the normal water surface elevation, subject
			 to paragraph (3).
					(2)Conveyance
			 requirementsA conveyance under paragraph (1)(A) shall be subject
			 to—
					(A)the claimant
			 paying to the Secretary the fair market value of the fee interest in the
			 claimed portion of the Federal land, exclusive of the value of any
			 structures;
					(B)the United States
			 retaining a flood easement over the entire portion of Federal land conveyed;
			 and
					(C)deed restrictions
			 requiring that—
						(i)to prevent any
			 structure on the portion of the Federal land conveyed from being displaced
			 during a flood event, the claimant—
							(I)secure or tie
			 down the structure;
							(II)rebuild the
			 structure with the same footprint as the original structure; or
							(III)repair the
			 structure; and
							(ii)all activities
			 carried out by the claimant under clause (i) with respect to a structure be
			 carried out in accordance with—
							(I)the International
			 Building Code (as adopted by Utah Administrative Code R156–56); or
							(II)any other
			 building code or engineering standard that is—
								(aa)similar to the
			 International Building Code;
								(bb)widely used;
			 and
								(cc)nationally
			 recognized.
								(3)Life estate
			 requirementsA life estate granted under paragraph (1)(B) shall
			 be subject to—
					(A)the claimant
			 paying to the Secretary the fair market value of the life estate on the claimed
			 portion of the Federal land;
					(B)provisions under
			 which the claimant agrees to hold the United States harmless for all claims
			 arising from the design, construction, operation, or replacement of Scofield
			 Dam and Reservoir; and
					(C)provisions
			 requiring the claimant to secure or tie down all structures on the portion of
			 Federal land conveyed to prevent the structures from being displaced during a
			 flood event in accordance with a code described in clause (i) or (ii) of
			 paragraph (2)(C).
					(4)Compliance with
			 environmental laws
					(A)In
			 generalBefore conveying the Federal land under paragraph (1)(A)
			 or granting a life estate under paragraph (1)(B), the Secretary shall comply
			 with all applicable requirements under—
						(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(ii)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
						(iii)any other
			 applicable law.
						(B)EffectNothing
			 in this Act modifies or alters any obligations under—
						(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
						(ii)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(5)Deadline for
			 electionNot later than 5 years after the date of enactment of
			 this Act, each of the claimants shall notify the Secretary in writing of
			 whether the claimant opts to receive—
					(A)a fee interest in
			 the claimed portion of the Federal land, in accordance with paragraph (1)(A);
			 or
					(B)a life estate in
			 the claimed portion of the Federal land, in accordance with paragraph
			 (1)(B).
					(6)Failure to
			 notify Secretary
					(A)In
			 generalIf a claimant fails to submit to the Secretary a notice
			 of an election in accordance with paragraph (5), any future claim by the
			 claimant with respect to the Federal land shall be extinguished.
					(B)Quiet
			 titleOn extinguishment of the claim under subparagraph (A), the
			 Secretary shall take such action as is necessary to quiet title to the
			 applicable portion of the Federal land, including removal of persons, entities,
			 structures, and materials encumbering the applicable portion of the Federal
			 land.
					(7)Trust
			 fund
					(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Scofield Reservoir Fund, to be administered by the Secretary and
			 to be available, without fiscal year limitation, for providing enhanced
			 recreation opportunities at Scofield Reservoir.
					(B)Transfers to
			 fundThere shall be deposited in the Fund any amounts received as
			 consideration for a conveyance under paragraph (2)(A) or a granting of a life
			 estate under paragraph (3)(A).
					4.ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 that—
			(1)describes the
			 status of any activities authorized under this Act;
			(2)describes any
			 obstacles to completing any outstanding transfers of title or grants of life
			 estates;
			(3)specifies an
			 anticipated date for completion of any outstanding transfers of title or grants
			 of life estates; and
			(4)describes efforts
			 to quiet title to any portion of the Federal land to which a claimant did not
			 submit an election under section 3(b)(5).
			
